Opinion by
Gordox, J.
A friend of Chief-Justice Chase attributes his death to the fact that he had not practiced law for twenty years when he became Chief Justice, so that when he came to preside over so learned and experienced a body of lawyers he naturally felt his inferiority, and those profound old judges, while apparently paying the most punctilious respect to their presiding officer, never let an opportunity pass when there was a chance to make Mr. Chase feel that, though he may have been once a very good lawyer, yet twenty years in politics had impaired his legal education and astuteness. Mr. Chase was a proud man, and chafed under the implied inferiority. lie studied day and night to remedy his defects and bring himself up to the fit standard, and under this mental strain he broke down.
In Lovett v. The State, 60 Ga. 257, the prisoner desired a continuance in order to procure a witness ‘'supposed from information to he in the State of Massachusetts.” The Court below thought this too indefinite, and the appellate court agreed, observing : “Nor was the absence of the recently discovered witness a cause for continuance. The discovery was not complete; the witness was a conception, not a mature birth. He was in ventre sa mere. He was supposed to be in Massachusetts; a supposition founded upon information derived how, or from whom, or whence, no man knowoth. The sepulchre of Moses would, perhaps, he as easily found as this witness.”
Counsel had been questioning a certain witness named Gunn, and, in closing, he said to him : “Mr. Gunn, you can now go off.” The judge on the bench, seeing the pun, gravely added : “Sir, you are discharged.” Of course an explosion in court immediately ensued.